DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bogdan A. Zinchenko (Reg# 57,473) on 05/06/2022.

The application has been amended as follows: 

3. (Currently Amended) The defect inspection device according to claim 1, 
wherein the at least one processor is configured to: 
collect patch image pairs in which a first patch image obtained by cutting out an area of a predetermined size from the third image constituting the index data is associated with a second patch image obtained by cutting out an area of a size corresponding to the first patch image from the image determined not to be defective constituting the correct data; 
retain the collected patch image pairs as a dictionary; 
extract a patch image pair including[[ a]] the first patch image having a high similarity to a cutout image obtained by cutting out an area of a size corresponding to the first patch image from the first image from among the patch image pairs collected; 
acquire the second patch image associated in the extracted patch image pair; and 
generate the reference image obtained by reproducing the second image from the first image on a basis of the acquired second patch image.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 14, and 15, Tsuchiya et al. (US 2016/0042505) discloses obtaining a first image (CAD data), obtaining a second image (optical image), extracting index data (design data – CAD data), where the design data is associated with correct data or design image data that is used as a comparison target, generating a reference image from the design image data, and then comparing the reference image and the second image to detect a position of a defect.  However, Tsuchiya et al. does not disclose or mention that the correct data (design image data) is used as a comparison target of the index data (design data – CAD data) and is an image determined not to be defective in previous inspection.  Kato (US 2007/0237385) discloses obtaining image data of an inspection target and comparing with an image of an ideal non-defective inspection object that is used as a comparison target stored in storage, and then extracts points of differences of the images as a defect area, however, there is no mention of extracting index data similar to a first image with reference to a database, the index data being a third image or feature quantity obtained by the third image, the database including the index data associated with correct data (ideal non-defective inspection object image) that is used as a comparison target of the index data and is an image determined not to be defective in previous inspection, acquiring the correct data, and generating a reference image on the basis of the acquired correct data.  Oaki et al. (US 2007/0064994) discloses storing correct data used as a comparison target and is an image determined not to be defective in previous inspection and generating a reference image based on the acquired correct data and determining defects by comparing the reference image with a second image, however, there is no mention of acquiring a first image of an inspection target created in a first creation method, extracting index data similar to the first image with reference to a database, where the index data is a third image or a feature quantity obtained by the third image, the database including the index data associated with the correct data.  Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claims 2-13, they are dependent on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662